Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 – 20 are presently pending in the application and have been examined below, of which claims 1, 8, and 15 are presented in independent form.

Information Disclosure Statement
The information disclosure statements (IDS) dated 02/17/2020 and 03/17/2020 have been received and considered.

Drawings
	The drawings were received on 02/17/2020. These drawings are accepted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fower (US 2020/0327978) (hereafter Fower) and in view of Cella et al. (US 2020/0133254) (hereafter Cella).

Regarding claim 1 Fower teaches: A system, comprising: a processor of a file processing node; a memory on which are stored machine readable instructions that when executed by the processor (Fower, in Para. [0116] discloses “a number of program modules and data files may be stored in system memory 1004, including operating system 1005.”), cause the processor to: receive a document file identification (ID) from a file owner node over a blockchain (Fower, in Para. [0035] discloses “the server computer may include a processing device configured for performing data processing tasks such as, for example, but not limited to, analyzing, identifying, determining, generating, transforming, calculating, computing, compressing, decompressing, encrypting, decrypting, scrambling, splitting, merging, interpolating, extrapolating, redacting, anonymizing, encoding and decoding);
[acquire a file storage plan executable script]
and an encrypted symmetric key for the document (Fower, in Para. [0096] discloses “the processing device 302 may be configured to encrypt the symmetric key using the second public key to obtain an encrypted symmetric key.”); decrypt the symmetric key (Fower, in Para. [0096] discloses “the second party device may decrypt the encrypted symmetric key using a second private key associated with the second party device to obtain a decrypted symmetric key.”);
[and execute the file storage plan executable script using the decrypted symmetric key as an input.]
Fower fails to explicitly teach: acquire a file storage plan executable script;
and execute the file storage plan executable script using the decrypted symmetric key as an input.
Cella from the analogous technical field teaches: acquire a file storage plan executable script (Examiner note: acquiring and execution the storage plan is met by the operations of the controller 12212) (Cella, in Para. [1640] discloses “the controller 12212 is structured to functionally execute operations of a sensor communication circuit 12224, sensor data storage profile circuit 12226, sensor data storage implementation circuit 12228, storage planning circuit 12230, and/or haptic feedback circuit 12232.” Cella, in Para. [1749] discloses “the process description can include stages of a process, and identification of which process is related to the storage plan, and the like”); and execute the file storage plan executable script (Examiner note: file execution using a relevant script is a standard procedure of a file execution by an operation system; i.e. a script language is a programming language for a runtime system that automates the execution of tasks that would otherwise be performed by a human operator, see Wikipedia) (Cella, in Para. [1419] discloses “the system further comprises a digitally signed code execution environment to decrypt and run the instructions it receives via the network interface.” Cella, in Para. [4364] discloses “The processor may be or may include a signal processor, digital processor, embedded processor, microprocessor, or any variant such as a coprocessor (math co-processor, graphic co-processor, communication co-processor, and the like) and the like that may directly or indirectly facilitate execution of program code or program instructions stored thereon”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Fower, in view of the teaching of Cella which discloses acquiring and execution of computer instructions, e.g. storage plan, in order to improve control and management over the data files stored in memory (Cella, [1419, 1749, 4364]). 

Regarding claim 2 Fower teaches: The system of claim 1, wherein the instructions further cause the processor to receive a request for a document file from the file owner node (Examiner note: medical imaging data is one of the examples of digital computer data files) (Fower, in Para. [0014] discloses “the communication device may be configured to receive a request from a second party device to retrieve the medical imaging data”).

Regarding claim 3 Fower teaches: The system of claim 1, wherein the symmetric key is encrypted by a public key of the file processing node (Fower, in Para. [0054] discloses “The oRO responds by returning a randomly generated and time stamped symmetric key encrypted using the nRO's public key.”)

Regarding claim 4 Fower fails to explicitly teach: The system of claim 1, wherein the instructions further cause the processor to construct the document file corresponding to the document file ID by an execution of the file storage plan executable script.
Cella from the analogous technical field teaches: The system of claim 1, wherein the instructions further cause the processor to construct the document file corresponding to the document file ID by an execution of the file storage plan executable script (Examiner note: as noted above, file execution using a relevant script is a standard procedure of a file execution by an operation system; i.e. a script language is a programming language for a runtime system that automates the execution of tasks that would otherwise be performed by a human operator, see Wikipedia; a construction of document file ID related to the storage plan is met by a data treatment process identification related to the storage plan)  (Cella, in Para. [1749] discloses “the process description can include stages of a process, and identification of which process is related to the storage plan, and the like” Cella, in Para. [4364] discloses “The processor may be or may include a signal processor, digital processor, embedded processor, microprocessor, or any variant such as a coprocessor (math co-processor, graphic co-processor, communication co-processor, and the like) and the like that may directly or indirectly facilitate execution of program code or program instructions stored thereon”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Fower, in view of the teaching of Cella which discloses execution of identified data treatment processes related to the storage plan in order to improve control and management over the data files stored in memory (Cella, [1419, 1749, 4364]).

Regarding claim 5 Fower fails to explicitly teach: The system of claim 4, wherein the file storage plan executable script retrieves document data chunks located on a network store to construct the document file
Cella from the analogous technical field teaches:  The system of claim 4, wherein the file storage plan executable script retrieves document data chunks located on a network store to construct the document file (Cella, in Para. [1419] discloses “the system further comprises a digitally signed code execution environment to decrypt and run the instructions it receives via the network interface.” Cella, in Para. [0015] discloses “multisensor data collector that can optimize data collection, power and/or yield based on conditions in its environment, a self-organizing storage for a multi-sensor data collector, including self-organizing storage for a multi-sensor data collector for industrial sensor data, a self-organizing network coding for a multi-sensor data network, including self-organizing network coding for a data network” Cella, in Para. [0420] discloses “The transaction system 4114 may be configured to store data in the distributed ledger 4004 and to retrieve data from it (and from constituent devices) in order to resolve transactions.”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Fower, in view of the teaching of Cella which discloses creation of data files based on the procedure of network data collection optimization in order to improve data processing in the system (Cella, [0015, 0420, 1419]).

Regarding claim 6 Fower teaches: The system of claim 4, wherein the instructions further cause the processor to retrieve a hash of the document file from a world state for a validation of the document file (Fower, in Para. [0111] discloses “the method 600 may include adding cryptographic hash by using secure hash algorithms such as SHA256”).

Regarding claim 7 Fower teaches: The system of claim 1, wherein the instructions further cause the processor to record a delivery of a document file ID transaction on a ledger of the blockchain (Fower, in Para. [0048] discloses “In a properly designed smart contract, all property becomes smart property-it is encoded and bound to the blockchain in such a way that, using a unique identifier, it can be tracked, controlled, or exchanged.” Fower, in Para. [0035] discloses “the server computer may include a processing device configured for performing data processing tasks such as, for example, but not limited to, analyzing, identifying, determining, generating, transforming, calculating, computing, compressing, decompressing, encrypting, decrypting, scrambling, splitting, merging, interpolating, extrapolating, redacting, anonymizing, encoding and decoding.” Fower, in Para. [0101] discloses “the processing device 302 may be configured to record one or more transactions in blockchain.” Fower, in Para. [0111] discloses “at 612, the method 600 may include recording RDGX blocks on ledger with hash, location, number of copies, and cost to lease.”)

Regarding claim 8, claim 8 discloses a method that is substantially equivalent to the system of claim 1. Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 8 and rejected for the same reasons.

Regarding claim 9, claim 9 dependent on claim 8 discloses a method that is substantially equivalent to the system of claim 2 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 2 are equally applicable to claim 9 and rejected for the same reasons.

Regarding claim 10, claim 10 dependent on claim 8 discloses a method that is substantially equivalent to the system of claim 3 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 3 are equally applicable to claim 10 and rejected for the same reasons.

Regarding claim 11, claim 11 dependent on claim 8 discloses a method that is substantially equivalent to the system of claim 4 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 4 are equally applicable to claim 11 and rejected for the same reasons.

Regarding claim 12, claim 12 dependent on claim 11 discloses a method that is substantially equivalent to the system of claim 5 dependent on claim 4. Therefore, the arguments set forth above with respect to claim 5 are equally applicable to claim 12 and rejected for the same reasons.

Regarding claim 13, claim 13 dependent on claim 11 discloses a method that is substantially equivalent to the system of claim 6 dependent on claim 4. Therefore, the arguments set forth above with respect to claim 6 are equally applicable to claim 13 and rejected for the same reasons.

Regarding claim 14, claim 14 dependent on claim 8 discloses a method that is substantially equivalent to the system of claim 7 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 7 are equally applicable to claim 14 and rejected for the same reasons.

Regarding claim 15, claim 8 discloses a medium that is substantially equivalent to the system of claim 1. Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 15 and rejected for the same reasons.

Regarding claim 16, claim 16 dependent on claim 15 discloses a medium that is substantially equivalent to the system of claim 2 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 2 are equally applicable to claim 16 and rejected for the same reasons.

Regarding claim 17, claim 17 dependent on claim 15 discloses a medium that is substantially equivalent to the system of claim 3 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 3 are equally applicable to claim 17 and rejected for the same reasons.

Regarding claim 18, claim 18 dependent on claim 15 discloses a medium that is substantially equivalent to the system of claim 4 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 4 are equally applicable to claim 18 and rejected for the same reasons.

Regarding claim 19, claim 19 dependent on claim 18 discloses a medium that is substantially equivalent to the system of claim 5 dependent on claim 4. Therefore, the arguments set forth above with respect to claim 5 are equally applicable to claim 19 and rejected for the same reasons.

Regarding claim 20, claim 20 dependent on claim 18 discloses a medium that is substantially equivalent to the system of claim 6 dependent on claim 4. Therefore, the arguments set forth above with respect to claim 6 are equally applicable to claim 20 and rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IVANOVICH GAVRILENKO whose telephone number is (313)446-6530.  The examiner can normally be reached on Monday-Friday 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 

/VLADIMIR I GAVRILENKO/Examiner, Art Unit 2431     

/LYNN D FEILD/Supervisory Patent Examiner, Art Unit 2431